DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/14/2021 have been considered. As directed by the amendments, claims 1, 10 are amended. Accordingly, an action on the merit follows regarding claims 1-19.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “said texture features substantially cover all of said top surface of said plug” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities:
The limitation “said texture features substantially cover all of said top surface of said plug” in claim 1 does not have the description support in the original specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
wherein said texture features substantially cover all of said top surface of said plug”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 2-19 are rejected as failing to comply with the written description requirement as claims 2-19 are dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said texture features substantially cover all of said top surface of said plug”, it is unclear the texture feature cover entirely all of the top surface of the plug or the texture feature cover partly the top surface as the limitation “substantially” is understood as the most part of the top surface. For the purpose of applying art, the limitation “ said texture features substantially cover all of said top surface of said plug” is best understood as the texture features cover most of the top surface of the said plug.
Claims 2-19 are rejected as being indefinite as claims 2-19 are dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuempfig(US20190191814)(hereinafter Stuempfig).
Regarding claim 1, Stuempfig teaches a strap plug for footwear (fig 5B), comprising: a pull (55) operable linked to a plug (55b), wherein said plug comprises a top surface and a bottom surface, wherein the top surface of the plug (55b) is configured to contact a bottom surface (57b) of an outsole (57) of footwear , and wherein the top surface of said plug (55b) comprises a plurality of texture features (retention element 50 has a base 59 and four flanges 51a, 51b, 51c and 51d) wherein said texture features substantially cover most of the top surface of said plug (fig 5B, the base and flanges of the retention element cover most of the top surface of the plug).
Regarding claim 2, Stuempfig teaches said pull (55) is operably linked to a footwear strap (55a)(fig 5B). 
Regarding claim 7, Stuempfig teaches said plug is disk shaped (para [0079]).
Regarding claim 10, Stuempfig teaches a footwear comprising an outsole (57) comprising a hole (54) there through , and an upper strap (55a) operably linked to the strap plug (55b) of claim 1. 
Regarding claim 14, Stuempfig teaches said plug is disk shaped (para [0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 11-13, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuempfig(US20190191814).
Regarding claim 3, Stuempfig does not clearly show in fig 5B the texture features are selected from the group consisting of points, ridges, spikes, teeth, columns, rings, divots, channels, and combination thereof. However, in fig 13, Stuempfig teaches the retention element 130 including barbs ( projections) 137a, 137b, 137c and 137d. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the texture features of fig 5 B with the projections of the retention element as taught in fig 13 for the benefit of securely attach the post to the sole by urging the barbs against the bottom portion of the sole (para [0074]).
Regarding claim 4, Stuempfig does not explicitly teach the strap plug is able to withstand at least 15 pounds of force when pulled against the bottom surface of an outsole. However, it is clear that the strap plug of Stuempfig acts as retaining system and withstands force when pulled against the bottom surface of an outsole. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug by Stuempfig to be able to withstand at least 15 pounds of force when pulled against the bottom surface of the outsole in order to experiment a different value of force acting on the strap plug.
	It is noted that “said strap plug is able to withstand at least 15 pounds of force when pulled against the bottom surface of an outsole” is functional language and an intended use of the claimed invention. The recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 5, Stuempfig does not explicitly teach the strap plug is able to withstand at least 20 pounds of force when pulled against the bottom surface of an outsole. However, it is clear that the strap plug of Stuempfig acts as retaining system and withstands force when pulled against the bottom surface of an outsole. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug by Stuempfig to be able to withstand at least 20 pounds of force when pulled against the bottom surface of the outsole in order to experiment a different value of force acting on the strap plug.
	It is noted that “said strap plug is able to withstand at least 20 pounds of force when pulled against the bottom surface of an outsole” is functional language and an intended use of the claimed invention. The recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 6, Stuempfig does not explicitly teach the strap plug is able to resist a force at least 30 pounds in the horizontal direction for 10 seconds and 35 pounds in the vertical direction for 10 seconds. However, it is clear that the strap plug of Stuempfig acts as retaining system and withstands force when pulled against the bottom surface of an outsole. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug by Stuempfig to be able to resist a force of at least 30 pounds in the horizontal direction for 10 seconds and 35 pounds in the vertical direction for 10 seconds in order to experiment a different value of force acting on the strap plug.
	It is noted that “said strap plug is able to resist a force of at least 30 pounds in the horizontal direction for 10 seconds and 35 pounds in the vertical direction for 10 seconds” is functional language and an intended use of the claimed invention. The recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Stuempfig does not teach in fig 5B the strap plug and the texture features are molded. However, Stuempfig teaches the retention element can be integrated with the corresponding strap in a unitary structure (para [0076], lines 1-2); and the straps can be made with molded rubber. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug and the texture structures of Stuempfig to be constructed in a unitary piece with the strap made with a molded rubber for the benefit of facilitating the manufacturing of thong sandal.
Regarding claim 11, Stuempfig does not clearly show in fig 5B the texture features are selected from the group consisting of points, ridges, spikes, teeth, columns, rings, divots, channels, and combination thereof. However, in fig 13, Stuempfig teaches the retention element 130 including barbs ( projections) 137a, 137b, 137c and 137d. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the texture features of fig 5 B with the projections of the retention element as taught in fig 13 for the benefit of securely attach the post to the sole by urging the barbs against the bottom portion of the sole (para [0074]).
Regarding claim 12, Stuempfig does not explicitly teach the strap plug is able to withstand at least 15 pounds of force when pulled against the bottom surface of an outsole of a sandal. However, it is clear that the strap plug of Stuempfig acts as retaining system and withstands force when pulled against the bottom surface of an outsole. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug by Stuempfig to be able to withstand at least 15 pounds of force when pulled against the bottom surface of the outsole in order to experiment a different value of force acting on the strap plug.
It is noted that “said strap plug is able to withstand at least 15 pounds of force when pulled against the bottom surface of an outsole” is functional language and an intended use of the claimed invention. The recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, Stuempfig does not explicitly teach the strap plug is able to withstand at least 20 pounds of force when pulled against the bottom surface of an outsole of a sandal. However, it is clear that the strap plug of Stuempfig acts as retaining system and withstands force when pulled against the bottom surface of an outsole. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug by Stuempfig to be able to withstand at least 20 pounds of force when pulled against the bottom surface of the outsole in order to experiment a different value of force acting on the strap plug.
It is noted that “said strap plug is able to withstand at least 20 pounds of force when pulled against the bottom surface of an outsole” is functional language and an intended use of the claimed invention. The recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Stuempfig does not teach in fig 5B the strap plug and the texture features are molded. However, Stuempfig teaches the retention element can be integrated with the corresponding strap in a unitary structure (para [0076], lines 1-2); and the straps can be made with molded rubber. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug and the texture structures of Stuempfig to be constructed in a unitary piece with the strap made with a molded rubber for the benefit of facilitating the manufacturing of thong sandal.
Regarding claim 17, Stuempfig does not show in fig 5B the footwear comprising three strap plugs. However, Stuempfig teaches in fig 1A the footwear comprises three strap plugs. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the strap plug in fig 5B with the three strap plugs as shown in fig 1A for the benefit of providing anchor points for the straps to resist the force acting on the straps.
Regarding claim 19, Stuempfig does not show in fig 5B the footwear comprising ridges on the bottom surface of the outsole. However, Stuemfig teaches in fig 3 the footwear comprises ridges on the bottom surface of the outsole. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fig 5B with ridges on the bottom surface of the outsole as shown in fig 3 for the benefit of providing friction contact surface for the footwear.
Claims 9 , 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stuempfig(US 20190191814) in view of Law (US 20110167671)(hereinafter Law).
Regarding claim 9, Stuempfig does not teach the strap plug and said texture features comprise polyvinyl chloride (PVC). However, in the same field of endeavor, Law teaches the strap 103 comprising a protruding knob molded from plastic material such as polyvinyl chloride (para [0020]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug and said texture features of Stuempfig with PVC material by Law for the benefit of providing flexibility for the strap plug.
Regarding claim 16, Stuempfig does not teach the strap plug and said texture features comprise polyvinyl chloride (PVC). However, in the same field of endeavor, Law teaches the strap 103 comprising a protruding knob molded from plastic material such as polyvinyl chloride (para [0020]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap plug and said texture features of Stuempfig with PVC material by Law for the benefit of providing flexibility for the strap plug.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stuempfig(US 20190191814) in view of Cagner(US 20060026862)(hereinafter Cagner).
Regarding claim 18, Stuempfig does not teach the hole comprising a grommet adjacent the outsole. However, in the same field of endeavor, Cagner teaches the hole at the outsole having a grommet (fig 8, grommets 48). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the footwear of Stuempfig with the grommet of Cagnet for the benefit of strengthening the hole at the outsole.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the figure applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Moreover, Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. The amended claim limitation “said texture features substantially cover all of said top surface of said plug” in claim 1 does not have the support description in the specification. And the amended claim limitation is unclear about whether the texture features cover entirely the top surface of the plug or the texture features cover part of the top surface of the plug.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732